     Case 2:20-cv-00572-KJM-GGH Document 13 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RASHID DESHAWN DEARY-SMITH,                        No. 2:20-cv-00572 KJM GGH P
12                       Petitioner,
13           v.                                          ORDER
14    STUART SHERMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          In light of petitioner’s inability, coupled potentially with petitioner’s brain injury, to

20   provide the court with information necessary to determine whether a meritorious claim of any

21   nature has been presented in petitioner’s habeas petition, the court has determined that the

22   interests of justice require appointment of counsel. See 18 U.S.C. § 3006A(a)(2)(B); see also

23   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). The first amended petition will be

24   dismissed, and appointed counsel will be granted sixty days in which to file an amended petition.

25   The court will appoint counsel for the limited purpose of representing petitioner in the filing of

26   his Second Amended Petition. The filing of the Second Amended Petition will terminate the

27   counsel’s appointment unless otherwise extended by the court.

28   ////
                                                        1
     Case 2:20-cv-00572-KJM-GGH Document 13 Filed 07/22/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. Petitioner’s first amended petition is dismissed with leave to file an amended petition
 3   within sixty days;
 4            2. The Federal Defender is appointed to represent petitioner for the limited purpose of
 5   filing a Second Amended Petition;
 6            3. Within sixty days of this order, petitioner’s counsel shall file:
 7                   A. An amended petition which will proceed on exhausted claims only; or
 8                   B. An amended petition which identifies both exhausted and unexhausted claims,
 9   demonstrates good cause for having failed to exhaust state court remedies as to any claims, 1
10   and any intention to pursue unexhausted claims, after which the court may recommend that the
11   proceedings be held in abeyance while petitioner exhausts any new claims in state court;
12            4. The filing of the Second Amended Petition will terminate the counsel’s appointment
13   unless otherwise extended by the court; and
14            5. The Clerk of the Court is directed to serve a copy of the petition and this order on the
15   Federal Defender, Attention: Habeas Appointment.
16   Dated: July 22, 2020
                                                  /s/ Gregory G. Hollows
17                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28   1
         Rhines v. Weber, 544 U.S. 269, 125 S. Ct. 1528 (2005).
                                                      2
